Name: 87/584/EEC: Commission Decision of 30 November 1987 approving a programme for the seed potato sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  plant product
 Date Published: 1987-12-12

 Avis juridique important|31987D058487/584/EEC: Commission Decision of 30 November 1987 approving a programme for the seed potato sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 349 , 12/12/1987 P. 0059 - 0059*****COMMISSION DECISION of 30 November 1987 approving a programme for the seed potato sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and the Dutch texts are authentic) (87/584/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fisheries products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 24 November 1986 the Belgian Government forwarded its programme for the seed potato sector and supplied additional information on 1 June 1987; Whereas the purpose of this programme is the modernization and improvement of storage, packaging and marketing equipment for seed potatoes harvested under the programme; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains sufficient information, as required by Article 3 of Regulation (EEC) No 355/77, to show that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the seed potatoes; whereas the time allowed for implementation of the programme does not exceed the limits referred to in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The programme for the seed potatoes forwarded by the Belgian Goverment on 24 November 1986, pursuant to Regulation (EEC) No 355/77, and concerning which additional information was supplied on 1 June 1987, is hereby approved. Article 2 This Decision is addressed to Belgium. Done at Brussels, 30 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.